                    1 JASON G. REVZIN
                      Nevada Bar No. 008629
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      702.893.3383
                    4 FAX: 702.893.3789
                    5 Attorneys for Simmons Centre, LLC
                    6
                    7                                    UNITED STATES DISTRICT COURT

                    8                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                    9
                   10 HOLLYE BRYANT, individually,                          CASE NO. 2:18-cv-00996-GMN-VCF

                   11                      Plaintiff,                       STIPULATION TO EXTEND
                                                                            DISCOVERY (Second Request)
                   12             vs.

                   13 ALBERTSON’S. LLC, and ABS NV-O,LLC
                      and SIMMONS CENTRE, LLC and DOES 1
                   14 through 100, and ROE CORPORATIONS,
                      101 through 200,
                   15
                                           Defendants.
                   16
                   17            Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26-1, Defendant Simmons Centre, LLC,

                   18 Plaintiff Hollye Bryant, and Defendants Albertson’s, LLC and ABS NV-O, LLC (collectively “the
                   19 Parties”), by and through their respective attorneys, hereby stipulate to extend discovery deadlines
                   20 and other deadlines set forth in the November 15, 2018 Scheduling Order (Document #23). These
                   21 extensions are made necessary by the pendency of Defendant Albertson’s Motion for Summary
                   22 Judgment (Document # 12) and Plaintiff’s Motion to Remand (Document # 24). The requested
                   23 extensions are as follows:
                   24            1. Initial Disclosures

                   25            Closed

                   26            2. Completed Discovery

                   27            Written discovery has been exchanged by the original parties. Plaintiff’s deposition was

LEWIS              28 taken on September 4, 2018. Plaintiff served written discovery on Defendant Simmons Centre on
BRISBOIS
BISGAARD                4838-3574-9772.1                                                            2:18-cv-00996-GMN-VCF
& SMITH LLP                                     PROPOSED STIPULATION TO EXTEND DISCOVERY (first request)
ATTORNEYS AT LAW
                    1 March 18, 2019.
                    2            3. Remaining Discovery

                    3            The parties plan to conduct remaining depositions and to retain experts, if warranted.

                    4            4. Current Discovery Deadlines

                    5            Discovery Cut-off: June 11, 2019

                    6            Amended Pleadings/Adding Parties: Closed

                    7            Initial Expert Disclosures: April 12, 2019

                    8            Rebuttal Expert Disclosures: May 13, 2019

                    9            Interim Status Report: April 12, 2019

                   10            Dispositive Motion deadline: July 11, 2019

                   11            Joint Proposed Pretrial Order: August 12, 2019

                   12            5. Proposed Extended Discovery Deadlines

                   13            Whereas, no prejudice will occur to this Court or the Parties if granted, good cause

                   14 supports this request to extend discovery;
                   15            In consideration of the foregoing, and for good cause, it is stipulated by and among the

                   16 parties as follows:
                   17            The November 15, 2018 Scheduling Order shall be amended as follows:

                   18            Discovery Cut-off: August 9, 2019

                   19            Amending Pleadings/Adding Parties: Closed

                   20            Initial Expert Disclosures: June 10, 2019

                   21            Interim Status Report: June 10, 2019

                   22            Rebuttal Expert Disclosures: July 10, 2019

                   23            Dispositive Motion deadline: September 10, 2019

                   24            Joint Proposed Pretrial Order: October 10, 2019

                   25 / / /
                   26 / / /
                   27 / / /

LEWIS              28 / / /
BRISBOIS
BISGAARD                4838-3574-9772.1
                                                                      2                          2:18-cv-00996-GMN-VCF
& SMITH LLP                                  PROPOSED STIPULATION TO EXTEND DISCOVERY (first request)
ATTORNEYS AT LAW
                                   th
                    1 Dated this 19 day of March 2019                 Dated this 19th day of March 2019

                    2 BERNSTEIN & POISSON                             LEWIS BRISBOIS BISGAARD & SMITH           LLP

                    3
                        BY       /s/ Jamie H. Corcoran                BY    /s/ Jason G. Revzin
                    4            Jamie H. Corcoran, Esq.                    Jason G. Revzin, Esq.
                                 Nevada Bar No. 11790                       Nevada Bar No. 8629
                    5            320 South Jones Blvd.                      6385 S. Rainbow Boulevard
                                 Las Vegas, NV 89107                        Suite 600
                    6            Attorneys for Plaintiffs                   Las Vegas, Nevada 89118
                    7                                                       Tel. 702.893.3383
                                                                            Attorneys for Simmons Centre, LLC
                    8
                    9
                        Dated this 19th day of March 2019
                   10
                        BACKUS CARRANZA & BURDEN
                   11
                   12
                        BY       /s/ Jack P. Burden
                   13            Jack P. Burden
                                 Nevada Bar No. 6918
                   14            3050 S. Durango Drive
                   15            Las Vegas, NV 89117
                                 Attorneys for Albertson’s, LLC and
                   16            ABS NV-O

                   17
                                                                      ORDER
                   18
                   19
                                 IT IS SO ORDERED:
                   20           3-20-2019
                        DATED: __________________
                   21
                   22                                                 ___________________________________
                                                                      UNITED STATES MAGISTRATE JUDGE
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4838-3574-9772.1
                                                                     3                          2:18-cv-00996-GMN-VCF
& SMITH LLP                                 PROPOSED STIPULATION TO EXTEND DISCOVERY (first request)
ATTORNEYS AT LAW
